i          i        i                                                                   i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00059-CV

                             IN THE INTEREST OF B.I., et al., Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-02085
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

DISMISSED

           This is an appeal from a judgment terminating appellant’s parental rights. The trial court

found the points on which appellant states she intends to appeal to be frivolous. See TEX . FAM .

CODE ANN . § 263.405(c),(d)(3). The trial court also found that appellant is not indigent. We

ordered appellant to file a brief on the issue of whether the appeal is frivolous by March 4, 2009.

See id. § 263.405(d). We further ordered appellant to provide proof that the filing fee in the amount

of $175 was paid by March 23, 2009.

           After appellant failed to respond to either of our orders, we ordered appellant to: (1) file an

appellant’s brief challenging the trial court’s finding that her appeal is frivolous; and (2) file an
                                                                                       04-09-00059-CV

appellant’s brief challenging the trial court’s finding that she is not indigent or pay the filing fee.

Our order stated that if appellant failed to respond to our order no later than April 13, 2009, the

appeal would be dismissed. See TEX . R. APP . P. 5, 42.3(c). Appellant did not respond. The appeal

is dismissed.

                                                        PER CURIAM




                                                  -2-